DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2015/0002375 A1) in view of Turner (US 2011/0183301 A1).
As to claim 23: Williams discloses a head wearable display (HWD) system (Figs. 1-2, “a head wearable display (HWD) system 16”; Abstract) comprising: 
a HWD, a position and orientation (P&O) tracker configured to track the P&O of the HWD, within a cockpit of an aircraft during flight of said aircraft, relative to at least one hardware element having a known position, which is selected from a surroundings of a user of the HWD and is visible to the user through the HWD (Figs. 1-2, “a HWD 14”, “a position and orientation (P&O) tracker 30” configured to track the P&O of the HWD, within a cockpit of an aircraft during flight of said aircraft, relative to “at least one hardware element 32-38, 44, 50, 26” having a known position, which is selected from “a surroundings of a user 18” of the HWD and is visible to the user through the HWD; Abstract, ¶0002, 0021-0029, 0033-0037), wherein the hardware element comprises one of: cockpit hardware elements or aircraft parts outside the cockpit, which are visible to the pilot during the flight (Figs. 1-2, the hardware element comprises one of: cockpit hardware elements or aircraft parts outside the cockpit, which are visible to the pilot during the flight; Abstract, ¶0002, 0025-0029, 0033-0037, 0052-0053, “the image display system 10 includes an image driver or generator (not illustrated) to generate the symbols of the symbology and that the symbology can include flight information and warning symbols indicating to the user 18 conditions associated the flight of the aircraft or external to the aircraft”, wherein “a particular feature of the forward scene or fixed symbology” represents a hardware elements of aircraft located outside of the cockpit, and “the alignment and determination of the magnification procedure is performed by users 18, for example aircrew, at the beginning of a flight and may be repeated as required during the flight of an aircraft” represents the pilot during the flight); and 
a display reliability verification module (Figs. 1-2, “a display reliability verification module 10”; Abstract, ¶0014, 0025-0040) configured to: 
calculate at least one position of the at least one hardware element with respect to the HWD (Figs. 1-2, the display reliability verification module configured to: calculate at least one position of the at least one hardware element 38 with respect to the HWD; Abstract, ¶0014, 0025-0040);
display, in the HWD and according to the at least one tracked position in a reference coordinate system, at least one verification symbol that corresponds to the at least one hardware element (Figs. 1-2, display, in the HWD and according to the at least one tracked position in a reference coordinate system, “at least one verification symbol 36” that corresponds to the at least one hardware element 38; Abstract, ¶0029-0033, wherein “a known line of sight” represents a reference coordinate system), wherein said verification symbol is displayed whenever the user is determined as looking at the hardware element, based on the P&O of the HWD (Figs. 1-2, said verification symbol 36 is displayed whenever the user is determined as looking at the hardware element, based on the P&O of the HWD; Abstract, ¶0029-0031, “A reference symbol 36 is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12”; “Once the helmet 16 has been donned by the user 18 and the image display 14 and image intensifier 20 have been positioned to intersect the line of sight 28 of the user 18, the user 18 can then proceed to align the image display system 10 with respect to the helmet 16 so that the symbology displayed on the image display 14 accurately overlays the intensified image of the forward scene generated by the image intensifier 20”, wherein a line of sight also represents the user looks at the hardware element 38 in order to display the reference symbol 36); and 
advise the user of the HWD, whether graphical elements displayed by the HWD are presented conformally with respect to the real world, by indicating a degree of alignment between the at least one verification symbol and the at least one hardware element, wherein the degree of alignment between the at least one verification symbol in the reference coordinate system, with respect to the corresponding at least one hardware element indicates a degree of reliability of the HWD (Figs. 1-2, advise the user of the HWD, whether “graphical elements 40, 42” displayed by the HWD are presented conformally with respect to the real world 2, by indicating a degree of alignment between the at least one verification symbol 36 and the at least one hardware element 38, wherein the degree of alignment between the at least one verification symbol 36 in the reference coordinate system, with respect to the corresponding at least one hardware element indicates a degree of reliability of the HWD; Abstract, ¶0025-0054).  
Williams does not expressly use the term of a reference coordinate system. However, Turner teaches a head wearable display (HWD) system comprises a HWD (Figs. 2-3, “a head wearable display (HWD) system 1” comprises “a HWD 9”; ¶0003) display, in the HWD and according to the at least one tracked position in a reference coordinate system that corresponds to at least one hardware element (Fig. 2-6, according to the at least one tracked position in “a reference coordinate system 31” that corresponds to “at least one hardware 109”; ¶0003-0006, 0038-0053), wherein a verification symbol is only displayed whenever the user is determined as looking at the hardware element based on the P&O of the HMD (Figs. 2-6, “a verification symbol 107” is only displayed whenever the user is determined as looking at the hardware element based on the P&O of the HMD; ¶0003-0016). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to use a term of a reference coordinate system corresponds the at least one hardware element, such that display, in the HWD and according to the at least one tracked position in the reference coordinate system, at least one verification symbol that corresponds to the at least one hardware element, wherein a verification symbol is only displayed whenever the user is determined as looking at the hardware element based on the P&O of the HMD as taught by Turner. The motivation would have been in order to properly align the symbology with the associated targets or objects (Turner: ¶0007).
As to claim 19: Claim 19 is a method claim of claim 23. The combination of the prior arts Williams and Turner further disclose a method of reliability verification of a head wearable display (HWD) operated by a user within a cockpit of an aircraft (Williams: Figs. 1-2, a method of reliability verification of “a head wearable display (HWD) 16” operated by “a user 18” within a cockpit of an aircraft; Abstract, ¶0002, 0021-0029, 0033-0037; Turner: Figs. 3-6, a method of reliability verification of “a head wearable display (HWD) 9” operated by a user”; Abstract, ¶0003-0016), the method comprising: 
tracking a position and orientation (P&O) of the HWD, during flight of said aircraft, in a reference coordinate system, relative to at least one hardware element having a known position, which is selected from a surroundings of the user and is visible to the user through the HWD (Williams: Figs. 1-2, tracking a position and orientation (P&O) of the HWD, during flight of said aircraft, in a reference coordinate system, relative to “at least one hardware element 32-38, 44, 50, 26” having a known position, which is selected from a surroundings of the user and is visible to the user through the HWD; Abstract, ¶0002, 0021-0029, 0033-0037, 0052-0053, wherein “a known line of sight” represents a reference coordinate system; Turner: Figs. 2-6, tracking a position and orientation (P&O) of the HWD in “a reference coordinate system 31”, relative to “at least one hardware element 109” having a known position, which is selected from a surroundings of the user and is visible to the user through the HWD; ¶0003-0016), 
wherein the hardware element comprises one of: cockpit hardware elements or aircraft parts outside the cockpit, which are visible to the pilot during the flight (Williams: Figs. 1-2, the hardware element comprises one of: cockpit hardware elements or aircraft parts outside the cockpit, which are visible to the pilot during the flight; Abstract, ¶0002, 0025-0029, 0033-0037, 0052-0053, “the image display system 10 includes an image driver or generator (not illustrated) to generate the symbols of the symbology and that the symbology can include flight information and warning symbols indicating to the user 18 conditions associated the flight of the aircraft or external to the aircraft”, wherein “a particular feature of the forward scene or fixed symbology” represents a hardware elements of aircraft located outside of the cockpit, and “the alignment and determination of the magnification procedure is performed by users 18, for example aircrew, at the beginning of a flight and may be repeated as required during the flight of an aircraft” represents the pilot during the flight; Turner: Figs. 1-6, the hardware element comprises one of: cockpit hardware elements or aircraft parts outside the cockpit, which are visible to the pilot during the simulation flight which can be applied to the real flight environment; ¶0003, “the real object outside the cockpit”, wherein aircraft parts 109 is located outside the cockpit); 
displaying, in the HWD and according to the at least one tracked position in the reference coordinate system, at least one verification symbol that corresponds to the at least one hardware element (Williams: Figs. 1-2, displaying, in the HWD and according to the at least one tracked position in the reference coordinate system, “at least one verification symbol 36” that corresponds to the at least one hardware element 38; ¶0029-0033; Turner: Figs. 2-6, displaying, in the HWD and according to the at least one tracked position in the reference coordinate system 31, “at least one verification symbol 107” that corresponds to the at least one hardware element 109); 
advising the user of the HWD, whether graphical elements displayed by the HWD are presented conformally with respect to the real world, by indicating a degree of alignment between the at least one verification symbol and the at least one hardware element, wherein the degree of alignment between the at least one verification symbol in the reference coordinate system, with respect to the corresponding at least one hardware element indicates a degree of reliability of the HWD (Williams: Figs. 1-2, advising the user of the HWD, whether “graphical elements 40, 42” displayed by the HWD are presented conformally with respect to “the real world 26”, by indicating a degree of alignment between the at least one verification symbol and the at least one hardware element, wherein the degree of alignment between “the at least one verification symbol 36 in the reference coordinate system, with respect to the corresponding at least one hardware element 38 indicates a degree of reliability of the HWD; Abstract, ¶0025-0054; Turner: Figs. 2-6, ¶0003-0016), and wherein said verification symbol is displayed whenever the user is determined as looking at the hardware element, based on the P&O of the HWD (Williams: Figs. 1-2, said verification symbol is displayed whenever the user is determined as looking at the hardware element, based on the P&O of the HWD; Abstract, ¶0029-0031, “A reference symbol 36 is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12”; “Once the helmet 16 has been donned by the user 18 and the image display 14 and image intensifier 20 have been positioned to intersect the line of sight 28 of the user 18, the user 18 can then proceed to align the image display system 10 with respect to the helmet 16 so that the symbology displayed on the image display 14 accurately overlays the intensified image of the forward scene generated by the image intensifier 20”, wherein a line of sight also represents the user looks at the hardware element 38 in order to display the reference symbol 36; Turner: Figs. 2-6, said verification symbol 109 is displayed whenever the user is determined as looking at the hardware element 107, based on the P&O of the HWD; ¶0003-0016, 0038-0053) In addition, the same motivation is used as the rejection of claim 19.  
As to claim 20: Williams discloses receiving a user input indicative of the degree of alignment and identifying an error source related to the misplacement (Figs. 1-2, 0037-0051).  
As to claim 24: Williams discloses configured to receive user input concerning the degree of alignment and to identify an error source related to the misplacement (Figs. 1-2, 0037-0051, wherein the symbol 40 is an error source related to the misplacement).  

Claim(s) 21-22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2015/0002375 A1) in view of Turner (US 2011/0183301 A1) ), as applied to claims 20, 24 above, and further in view of Ackerman et al (US 2014/0375540 A1).
As to claims 21, 25: Turner discloses the HMD for achieve in a single rendering pass a perspective-correct image of the OTW scene projected on the display screen as actually seen as from the pilot’s detected point of view (¶0059). 
Williams and Turner do not expressly disclose correcting software identified as being associated with the error source.  However, Ackerman teaches a head wearable display (HWD) system comprises correcting software to correct a misalignment of an object (Figs. 2-3, “a head wearable display (HWD) system 2” comprises software identified as being associated with an error source; ¶0005, “the misalignment may be corrected using software to adjust how and where virtual objects are displayed by one or both display units,” wherein a misalignment of an object represents an error source). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams and Turner to implement correcting software identified the misalignment of the object, such that correcting software identified as being associated with the error source as taught by Ackerman. The motivation would have been in order to adjust how and where virtual objects are displayed on one or both display units (Ackerman: ¶0005).   
As to claims 22, 26: Turner discloses the HMD for achieve in a single rendering pass a perspective-correct image of the OTW scene projected on the display screen as actually seen as from the pilot’s detected point of view (¶0059). 
Williams and Turner do not expressly disclose hardware corrections identified as being associated with the error source. However, Ackerman teaches a head wearable display (HWD) system comprises a hardware corrections identified as being associated with the error source (Figs. 2-3, “a head wearable display (HWD) system 2” comprises a hardware corrections identified as being associated with the error source; ¶0005, “motors may be provided on the head-mounted display device to adjust certain positions and/or IPD of the head mounted display device”, wherein, “the motors” represents a hardware corrections). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams and Bartlett to implement hardware correction to identify the misalignment of the object, such that hardware corrections identified as being associated with the error source as taught by Ackerman. The motivation would have been in order to adjust how and where virtual objects are displayed on one or both display units (Ackerman: ¶0005).  

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2015/0002375 A1) in view of Turner (US 2011/0183301 A1) ), as applied to claim 23 above, and further in view of Ari (US 2006/0181483 A1).
As to claim 27: Claim 27 is a dependent claim of claim 23. The prior art Turner further discloses claim limitation of the verification symbol comprises graphical elements overlap of the verification symbol and the at least one hardware element (Fig. 6 shows the verification symbol comprises graphical elements overlap of the verification symbol and the at least one hardware element; ¶0003-0016, 0035-0036).
Williams and Turner do no expressly disclose the verification symbol comprises graphical elements that indicate different levels of tolerance, or thresholds, to a degree of overlap of the verification symbol and the at least one hardware element. However, Ari teaches a HMD display comprises a helmet tracing system for displaying a verification symbol comprises graphical elements that indicate different levels of tolerance, or thresholds, to a degree of overlap of the verification symbol and at least one hardware element (Figs. 4-6, “a HMD display 42” comprises “a helmet tracing system 44” for displaying “a verification symbol 76-78” comprises graphical elements that indicate different levels of tolerance, or thresholds, to a degree of overlap of the verification symbol and “at least one hardware element 72”; ¶0078-0082). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams and Turner to have the verification symbol comprises graphical elements that indicate different levels of tolerance, or thresholds, to a degree of overlap of the verification symbol and the at least one hardware element as taught by Ari. The motivation would have been in order to improve nighttime visual awareness of a pilot flying an aircraft carrying an air-to-air missile including one or more one gimbaled imaging sensor (Ari: Abstract).

Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues “Williams does not teach selectively displaying the ‘sanity’ symbol (the verification symbol) whenever the user looks directly at the hardware element. This is not surprising since William, being a calibration system rather than an alert system, requires continuous displaying of the reference symbol since the user is required to indicate alignment of first and alternate symbols generated at known positions on the image display with the reference symbol. The user of Williams would not be able to do so if the reference symbol is only displayed upon the him or her looking at the first and alternate symbols” and “Turner does not teach or even suggest any selective display of a reference symbol to the user, depending upon the position and orientation of the head of the user, nor does it teach or suggest that the hardware element comprises one of: cockpit hardware elements or aircraft parts outside the cockpit, which are visible to the pilot during the flight. Therefore, Turner cannot remedy the deficiencies of Williams. Accordingly, Applicants respectfully assert that independent claims 19 and 23 as amended are nonobvious and allowable under 35 U.S.C. § 103 and request that these rejections be withdrawn. Claims 20 and 24 depend on independent claims 19 and 23 and are likewise allowable by virtue of their dependency” (Arguments/Remarks, pg. 2-3). However, Examiner respectively disagrees.
According to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” For instant case, the prior art Williams teaches display, in the HWD and according to the at least one tracked position in a reference coordinate system, at least one verification symbol that corresponds to the at least one hardware element (Figs. 1-2, display, in the HWD and according to the at least one tracked position in a reference coordinate system, “at least one verification symbol 36” that corresponds to the at least one hardware element 38; Abstract, ¶0029-0033, “the reference symbol 36 along a known line of sight 28”, wherein a known line of sight represents a reference coordinate system), wherein said verification symbol is displayed whenever the user is determined as looking at the hardware element, based on the P&O of the HWD (Figs. 1-2, said verification symbol 36 is displayed whenever the user is determined as looking at the hardware element, based on the P&O of the HWD; Abstract, ¶0029-0031, “A reference symbol 36 is generated by a boresight reticule unit 38 that is disposed at a known position and orientation within the cockpit 12 and is arranged to provide the reference symbol 36 along a known line of sight 28 within the cockpit 12”; “Once the helmet 16 has been donned by the user 18 and the image display 14 and image intensifier 20 have been positioned to intersect the line of sight 28 of the user 18, the user 18 can then proceed to align the image display system 10 with respect to the helmet 16 so that the symbology displayed on the image display 14 accurately overlays the intensified image of the forward scene generated by the image intensifier 20”, wherein a line of sight also represents the user looks at the hardware element 38 in order to display the reference symbol 36). The prior art Turner teaches display, in the HWD and according to the at least one tracked position in a reference coordinate system, at least one verification symbol that corresponds to the at least one hardware element, wherein said verification symbol is displayed whenever the user is determined as looking at the hardware element, based on the P&O of the HWD (Fig. 1-6, display, in the HWD and according to the at least one tracked position in “a reference coordinate system 31”, at least one verification symbol 107 that corresponds to the at least one hardware element 109, wherein said verification symbol 109 is displayed whenever the user is determined as looking at the hardware element 107, based on the P&O of the HWD; ¶0006-0009). Therefore, the combination of the prior arts clearly teaches claim limitation. For instant case, 
Applicant argues “However, Ackerman does not teach or even suggest the newly claimed feature whereby the hardware element comprises one of: cockpit hardware elements or aircraft parts outside the cockpit, which are visible to the pilot during the flight. Therefore, Ackerman cannot be used to remedy the deficiencies of Williams in view of Turner.” (Arguments/Remarks, pg. 3-4). However, Examiner respectively disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The arguments correspond to a piecemeal analysis of the references since Williams teaches the hardware element comprises one of: cockpit hardware elements or aircraft parts outside the cockpit, which are visible to the pilot during the flight, and not was applied to teach the use of a heads-up display, and Ackerman was/is applied to teach “a head wearable display (HWD) system comprises correcting software to correct a misalignment of an object (Figs. 2-3, “a head wearable display (HWD) system 2” comprises software identified as being associated with an error source; ¶0005, “the misalignment may be corrected using software to adjust how and where virtual objects are displayed by one or both display units,” wherein a misalignment of an object represents an error source. In addition, claims 1, 19 contains the HWD), where the rejection of the claim is based on the combination of references Williams, Turner and Ackerman.
Applicant argues “Ari does not teach or even suggest the newly claimed feature of that the hardware element comprises one of: cockpit hardware elements or aircraft parts outside the cockpit, which are visible to the pilot during the flight. Therefore, Ari cannot be used to remedy the deficiencies of Williams in view of Turner. Accordingly, Applicants respectfully assert that dependent claim 27 is nonobvious and allowable under 35 U.S.C. § 103 and request that these rejections be withdrawn” (Arguments/Remarks, pg. 4). However, Examiner respectively disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The arguments correspond to a piecemeal analysis of the references since Williams teaches the hardware element comprises one of: cockpit hardware elements or aircraft parts outside the cockpit, which are visible to the pilot during the flight, and not was applied to teach the use of a heads-up display, and teaches a HMD display comprises a helmet tracing system for displaying a verification symbol comprises graphical elements that indicate different levels of tolerance, or thresholds, to a degree of overlap of the verification symbol and at least one hardware element (Figs. 4-6, “a HMD display 42” comprises “a helmet tracing system 44” for displaying “a verification symbol 76-78” comprises graphical elements that indicate different levels of tolerance, or thresholds, to a degree of overlap of the verification symbol and “at least one hardware element 72”; ¶0078-0082. In addition, claims 1, 19 contains the HWD), where the rejection of the claim is based on the combination of references Williams, Turner and Ackerman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693